DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group VI, claims 17-18 in the reply filed on 06/28/22 is acknowledged.
Applicant also elected the species “cationic lipidoid” as the excipient. However, the search and examination has been extended to the cationic lipids or cationic lipidoids. 

Receipt is acknowledged of Amendments filed on 06/28/22. Claims 1-16 have been canceled, claims 17 and 19 have been amended and new claims 21-32 have been added. Accordingly, claims 17-18, 21-25 and 27-31 are under examination on the merits and claims 19-20, 26 and 32 are withdrawn.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-24 are indefinite for reciting that the nano- or microparticles formulation shows an average particle diameter …… this is indefinite because it is not clear what is meant by shows. That is do the nano- or microparticles have an average particle diameter in the range of… or something else?  
Claim 25 recites the limitation "a cationic excipient" in the device of claim 17.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 does not support a cationic excipient. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-18, 21-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al (US 20170267631).

Payne et al teach ionizable cationic lipid for RNA delivery. The disclosure relates to novel lipid compositions that facilitate the intracellular delivery of biologically active and therapeutic molecules. Examples of biologically active molecules for which effective targeting to a patient's tissues is often not achieved include polynucleotides such as genomic DNA, cDNA, or mRNA (See [0004] and [0006]).
Payne et al disclose that by "Lipid particle" it means a lipid formulation that can be used to deliver a therapeutic nucleic acid (e.g., mRNA) to a target site of interest (e.g., cell, tissue, organ, and the like). In preferred embodiments, the lipid particle is a nucleic acid-lipid particle, which is typically formed from a cationic lipid, a non-cationic lipid (e.g., a phospholipid), etc. Lipid particles typically have a mean diameter of from 30 nm to 150 nm. In addition, nucleic acids, when present in the said lipid particles, are resistant in aqueous solution to degradation with a nuclease (See [0042]-[0043]).
It is also disclosed that the terms "cationic lipid" and "amino lipid" are used interchangeably herein to include those lipids and salts thereof having one, two, three, or more fatty acid or fatty alkyl chains and a pH-titratable amino head group (e.g., an alkylamino or dialkylamino head group). The cationic lipid compounds may be combined with an agent to form microparticles, nanoparticles, liposomes, or micelles. A composition containing a cationic lipid compound may be 30-70% cationic lipid compound, 0-60% cholesterol, 0-30% phospholipid and 1-10% polyethylene glycol (PEG) (See [0053], [0091]-[0099]).
Payne et al teach an embodiment wherein the lipid particles comprise an mRNA, a cationic lipid, a phospholipid, and a conjugated lipid that inhibits aggregation of the particles (e.g., one or more PEG-lipid conjugates). The lipid particles may comprise at least 1, 10, or more mRNA that express one or more polypeptides. Another embodiment disclosed is wherein the mRNA is complexed with the lipid portion of the particle. One of the benefits of the formulations of the present invention is that the nucleic acid-lipid particle compositions are substantially non-toxic to mammals such as humans (See [0084]-[0085]).
Payne et al teach that the said nucleic acid-lipid compositions may be administered by various routes, for example, to effect systemic delivery via intravenous, parenteral, intraperitoneal, intranasal, intrapulmonary, etc. The said compositions can be administered using conventional actuators such as mechanical spray devices, as well as pressurized, electrically activated, or other types of actuators. The said compositions may be administered in an aqueous solution as a nasal or pulmonary spray and may be dispensed in spray form by a variety of methods known to those skilled in the art. Pulmonary delivery of the said composition is achieved by administering the composition in the form of drops, particles, or spray, which can be, for example, aerosolized, atomized, or nebulized. Particles of the composition, spray, or aerosol can be in either a liquid or solid form. Additional aerosol delivery forms may include, e.g., compressed air-, jet-, ultrasonic-, and piezoelectric nebulizers, which deliver the biologically active agent dissolved or suspended in a pharmaceutical solvent, e.g., water, ethanol, or mixtures thereof. A dosage form of the said composition can be liquid, in the form of droplets or an emulsion, or in the form of an aerosol (See [0131]-[0131], [0134], [0136]- [0137]). 
Payne et al disclose that the biologically active agent may be dispersed in a base or vehicle, which may comprise a hydrophilic compound having a capacity to disperse the active agent and any desired additives. Formulations for mucosal, nasal, or pulmonary delivery may contain a hydrophilic low molecular weight compound as a base or excipient. Examples of hydrophilic low molecular weight compounds include polyol compounds, such as oligo-, di- and monosaccarides including sucrose, ethanol, ethylene glycol, propylene glycol (1,2-propionediol), etc. (See [0140]-[0141]).  

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Payne et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to follow Payne et al’s method to make a nano- or microparticle formulation suspended in a liquid comprising a nucleic acid-lipid particle (complex) for better delivery of the nucleic acid to the target site because Payne et al teach that the said combination improves the delivery which results in improvement in the therapeutic outcome.
While Payne et al do not exemplify the claimed device forming (aerosolizing) the claimed formulation, they teach and suggest the claimed device and formulation.  
The rationale to support a conclusion that the claim would have been obvious is that the Payne et al teach each and every element of the claimed device and composition and teach the benefit of doing so. As such one of ordinary skill in the art would have arrived at the claimed invention only by following Payne et al’s teachings and recommendations.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 17-18, 21-25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US 20130142879) in combination with Payne et al (US 20170267631).

Lewis et al teach suspension formulations, especially those for delivering a pharmaceutically active agent in aerosol form using a spray or aerosol device, such as a pressurised metered dose inhaler (pMDI). The formulations may be for pulmonary or nasal administration, but are preferably for pulmonary inhalation (See abstract).
It is disclosed that formulations in which the active agent, in a micronised or particulate form, is suspended in the propellant are generally preferred and more common. There are several reasons for this. It is important to control the size of the particles or droplets in the aerosol spray produced by a pMDI, or like device. For example, if the particles or droplets are to penetrate deep into the lungs, they should have a mass median aerodynamic diameter (MMAD) of less than 10 µm.  A second, but important, reason for suspension formulations being preferred is that many pharmaceutically active agents are chemically more stable as solids than they are when in solution (See [0008]-[0010]). 
The formulations currently dispensed using pMDIs generally comprise a pharmaceutically active agent, one or more propellants, excipients and adjuvants such as co-solvents, surfactants, etc. Suitable excipients include alcohols such as ethyl alcohol, isopropyl alcohol, propylene glycol, propane, butane, etc.  Excipients such as oleic acid, propylene glycol may act as formulation excipients and/or stabilisers (See [0005]-[0006] and [0042]). Propylene glycol may be included in the said compositions in an amount of from about 0.0001% to about 5% by weight of the aerosol formulation (See [0065]). 
Lewis et al disclose that the additive materials may include, phospholipids, lecithin, etc, (See [0071]). The pharmaceutically active agent include nucleic acid medicines such as, oligonucleotides, decoy nucleotides, antisense nucleotides and other gene-based medicine molecules (See [0144]).  
Lewis et al also disclose that the said inhalable compositions are preferably administered via a pressurized metered dose inhaler (pMDI), or via a nebulised system. That is, the composition is a solution or suspension and is administered using a pressurised metered dose inhaler (pMDI), a nebuliser or a soft mist inhaler (See [0203]-[0204]). 
Lewis et al lack a specific disclosure on the active agent, a nucleic acid being mRNA or the presence of a cationic excipient. These are known in the art as shown by Payne et al. 

Payne et al’s teachings are delineated above and incorporated herein.  

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Payne et al with that of Lewis et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to do so because Lewis et al teach a device for forming (aerosolizing) a particulate formulation suspended in a liquid comprising microparticles of a therapeutically active agent, an additive including propylene glycol (1,2-propanediol) and excipients. Lewis et al disclose that the active agent may be a nucleic acid but lack a specific disclosure on the nucleic acid being mRNA or the excipient being a cationic lipid.  
  Payne et al teach a method of making a nano- or microparticle formulation suspended in a liquid comprising a nucleic acid-lipid particle (complex) for better delivery of the nucleic acid to the target site. Payne et al teach that the said combination improves the delivery which results in improvement in the therapeutic outcome.
The rationale to support a conclusion that the claims would have been obvious over the combination of references is that Lewis et al teach the general concept of forming or aerosolizing a suspended formulation comprising microparticles of an active agent, additives and excipients to the pulmonary system of the subject in need of such treatment and Payne et al teach a device and composition comprising microparticles of a nucleic acid/cationic lipid and an additive and teach the benefit of such composition. As such one of ordinary skill in the art would have arrived at the claimed invention by selecting Payne et al’s mRNA as the nucleic acid of Lewis et al and a cationic lipid as the excipient for benefiting from the disclosed advantages. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brader (WO 2018089540) (provided by IDS). 
Brader teach a lipid nanoparticle (LNP) formulation comprising a plurality of LNPs and a stabilizing agent that mitigates the degradation of the LNPs or a subpopulation thereof. Lipid nanoparticles further including therapeutics and/or prophylactics such as RNA are useful in the delivery of therapeutics and/or prophylactics to mammalian cells or organs to, for example, regulate polypeptide, protein, or gene expression. LNPs comprise an ionizable lipid and a structural lipid, and the stabilizing agent comprises a cryoprotectant, etc, (See abstract and [0004]). 
The said cryoprotectant comprises a polyol (e.g., a diol or a triol such as propylene glycol, glycerol, 1,3-propanediol, 1 ,2-butanediol, 2,3-butanediol, 2,3-butanediol, etc. The concentration of the cryoprotectant in the formulation ranges from about 0.05 % to about 50 % by weight. the concentration of the cryoprotectant in the formulation is about 6.25 % w/v, about 12.5 % w/v, about 25 % w/v, or about 50 % w/v (See [0015], [00164], [00167] and [00169]). 
Brader also disclose that the said formulation comprises a therapeutic and/or prophylactic agent, e.g., a nucleic acid such as an mRNA (See [0056]-[0058], [00136] and [00142). 
Regarding the presence of cationic/ionizable lipids, Brader teach that said LNP may include one or more cationic and/or ionizable lipids (See [00264]). 
Formulations suitable for nasal administration may comprise from about 0.1% (wt/wt) and 100% (wt/wt) of active ingredient, and may comprise one or more of the additional ingredients. Formulations suitable for buccal administration may comprise a powder and/or an aerosolized and/or atomized solution and/or suspension comprising active ingredient. Such powdered, aerosolized, and/or aerosolized formulations, when dispersed, may have an average particle and/or droplet size in the range from about 0.1 nm to about 200 nm, and may further comprise one or more of any additional ingredients (See [00483]). 
The said formulations are for intranasal, intratracheal instillation, bronchial instillation, and/or inhalation, as an oral spray and/or powder, nasal spray, and/or aerosol. In some embodiments, a composition may be administered by inhalation (See [00510]). 

In conclusion: Claims 17-18, 21-25 and 27-31 are rejected and claims 19-20, 26 and 32 are withdrawn.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616